People v Brown (2019 NY Slip Op 04645)





People v Brown


2019 NY Slip Op 04645


Decided on June 11, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 11, 2019

Richter, J.P., Gische, Kapnick, Kahn, Kern, JJ.


4634 971/14

[*1]The People of the State of New York, Respondent,
vDarryl Brown, Defendant-Appellant.


Koehler & Isaacs, LLP, New York (Joey Jackson of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Clara H. Salzberg of counsel), for respondent.

Upon remittitur from the Court of Appeals for determination of undecided issues (__NY3d__, 2019 NY Slip Op 03529 [2019]), judgment, Supreme Court, Bronx County (Robert A. Neary, J.), rendered November 2, 2016, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him to a term of 18 years, unanimously affirmed.
Defendant, who failed to object during the summation and who also declined any remedy after making a belated postsummation objection, failed to preserve his claim that the prosecutor committed misconduct by arguing to the jury that justification was not "a part of this case," after the court had declined to give the jury an instruction to that effect, and we decline to review it in the interest of justice. As an alternative holding, we find that the challenged remarks did not deprive defendant of a fair trial (see People v Rodriguez, 52 AD3d 399 [1st Dept 2008], lv denied 11 NY3d 834 [2008]; People v D'Alessandro, 184 AD2d 114, 118-120 [1st Dept 1992], lv denied 81 NY2d 884 [1993]).
Defendant's contention that the court sentenced him on the basis of misinformation is not supported by the record, and we perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 11, 2019
CLERK